Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 12, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a part-time restaurant server. When the employer’s general manager suspected that claimant was engaging in a personal telephone call, he instructed her that the employer’s telephone was to be used for business and emergency purposes only. Claimant felt humiliated by the accusation and resigned from her employment. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving benefits because she voluntarily left her employment without good cause. Criticism by a supervisor has been held not to con*677stitute good cause for leaving one’s employment, even where harsh words are used or the supervisor is perceived as unduly critical (see, Matter of Viruet [McKenzie, McGhee & Harper— Sweeney], 245 AD2d 707; Matter of Toth [Sweeney], 244 AD2d 752). We have reviewed claimant’s remaining contentions and find them to be lacking in merit.
Crew III, J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.